DETAILED ACTION
This Office action is regarding Applicant's claims filed 23 November 2021 to a prior Office action.  Claims 1-20 are pending.  
This Office Action is an Allowance after an RCE. 
Allowable Subject Matter
Claims 1-20 are allowed, as presented on 23 November 2021.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1 and 11, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record does not disclose, in combination, the steps in independent claims 1 and 11 of:
“assigning, by a processing device, a unique identifier to each element of the content contained in the source version; 
creating, by the processing device, for each element of the content, at least one of a change set file, a logical content store file, or a definition file; 
receiving, by the processing device, from a first author a first modification to a discrete portion of the content, the first modification further comprising: a logical intent of the first author for the first modification, a purpose of the first author for the first modification, or a goal of the first author for the first modification; 
storing the first modification in a corresponding first change set file; 
receiving, by the processing device, from a second author a second modification to the same discrete portion of the content, the second modification further comprising at least one of: a logical intent of the second author for the second modification, a purpose of the second author for the second modification, or a goal of the second author for the second modification; 

after detecting a conflict between the first modification and the second modification, by the processing device, using the unique identifiers to merge, by the processing device, the first change set file and the second change set file into the medium using the logical intent, purpose, or goal of each of the first and second authors and the first and second change set files to resolve the conflict”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        

1/29/2022